


VOLCANO CORPORATION
2014 SHORT TERM INCENTIVE PLAN


1.Purpose. As part of its executive compensation program, Volcano Corporation
(“Volcano” or the “Company”) has designed an annual cash-based incentive plan
for the 2014 calendar year for selected executive officers. This 2014 Short Term
Incentive Plan (the “STIP”) is designed to drive revenue growth and operating
profits, drive achievement of annual operational and financial objectives
(Volcano’s “Key Factors for Success” or “KFS”) and reward executives upon the
achievements of Volcano’s objectives. This STIP operates under, and is subject
to the terms of, Volcano’s Amended and Restated 2005 Equity Compensation Plan
(the “2005 Plan”), which Volcano’s Board of Directors (“Board”) and stockholders
have approved. For purposes of the STIP, “Committee” means a committee of one or
more members of the Board appointed by the Board pursuant to the 2005 Plan;
provided, however, that for purposes of administering the 2005 Plan with respect
to individuals selected for participation who are or may be deemed “covered
employees” (as defined for purposes of Section 162(m) of the Code), the
“Committee” will be composed of two or more members of the Board, each of whom
is an “outside director” for purposes of Section 162(m) of the Code. Defined
terms not defined in this STIP have the same definitions as in the 2005 Plan.
2.    Eligibility. Participation in the STIP during the 2014 calendar year (the
“Performance Period”) is at the sole discretion of the Committee. Individuals
selected for participation are called “Participants”. All Actual Awards are
calculated based on actual base salary earned by the Participant during the
Performance Period. Unless the Committee explicitly determines otherwise in a
manner that complies with the requirements of Section 162(m) (“Section 162(m)”)
of the Internal Revenue Code of 1986, as amended (the “Code”) (in which case the
determination will govern), if the Participant’s base salary or annual bonus
target percent, or both, changes during the Performance Period, the
Participant’s Target Award will be pro-rated based on the number of days served
at the old salary/bonus target and the number of days served at the new
salary/bonus target. To earn an Actual Award under the STIP, the Participant
must remain employed through the end of the Performance Period and through the
actual payment date. If the Participant’s employment terminates before the date
the Actual Award is paid, the Participant will not be eligible for a bonus
payment under the STIP, or any portion of a bonus payment, except as provided in
an applicable severance plan or in an individual employment or retention
agreement with the Participant. If the Participant is on a leave of absence
during the Performance Period, the Participant will be eligible for a bonus
under the STIP based on actual salary earned by the Participant during the
Performance Period, exclusive of any salary replacement benefits paid during the
leave (whether through insurance or otherwise).
3.    Employees Covered by Section 162(m). Notwithstanding any other provision
of this STIP, if the Committee determines it to be necessary or desirable to
achieve full deductibility of bonus compensation awarded under the STIP, the
Committee, in its sole discretion, (a) may exclude from participation under the
STIP and/or create a separate incentive plan for those individuals who are or
who may likely be “covered employees” under Section 162(m) whose employment in
an eligible position began after the Committee established the Threshold Goal,
which generally will be a date not later than the 90th day of the Performance
Period; and (b) may take other actions as necessary to ensure deductibility of
the compensation paid under the STIP.
4.    How the STIP Works.
(a)    STIP Components. The STIP Components are: (i) Target Award; (ii) Maximum
Award; (iii) Threshold Goal; (iv) Financial Corporate Result; (v) Individual
Result; and (vi) Actual Award.
(b)    Target Award. The Committee designates an annual bonus target percent for
each executive officer participating in the STIP. Each Participant’s Actual
Award is calculated, in part (as described below), by reference to his or her
Target Award. The “Target Award” equals the product of the annual bonus target
percentage and the actual salary earned by the Participant during the
Performance Period. For example, a Participant whose annual bonus target percent
is 50% and whose actual earned annual base salary is $320,000 would have his or
her Actual Award calculated by reference to a Target Award of $160,000 ($320,000
* 50%). The Target Award is the amount that the Participant would earn under the
STIP upon achievement at the 100% level of both the Financial Corporate Result
and the Individual Result, provided that the Threshold Goal is met.
(c)    Maximum Award. No Participant may earn a bonus for the Performance Period
in excess of 200% of his or her Target Award (the “Maximum Award”). In addition,
no Participant may be granted in any calendar year a Maximum Award that may
exceed $1 million.
(d)    Funding the Bonus Pool. If the Threshold Goal is met, the STIP will be
funded at 200% of the Target Award for all Participants, and the Committee will
initially credit each Participant with his or her Maximum Award. Volcano is
under no obligation to pay out the entire funding of the bonus pool or to pay
the Maximum Award to any Participant. The “Threshold Goal” is defined as
achievement during the Performance Period of at least 90% of Volcano’s budgeted
non-GAAP revenue target, as set forth in Volcano’s annual operating plan
approved by the Board of Directors at the beginning of the Performance Period,
which is calculated as GAAP revenue, adjusted automatically: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects; (3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; (5) to exclude the effects of any “extraordinary items” as determined
under generally accepted accounting principles; (6) to include the effects of
any acquisitions, licensing transactions, divestitures, or joint ventures; (7)
to exclude the effect of any change in the outstanding shares of common stock of
the Company by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
common shareholders other than regular cash dividends; (8) to exclude the
effects of stock based compensation, deferred compensation and the award of
bonuses; and (9) to exclude the effect of any other unusual, non-recurring gain
or loss or other extraordinary item such as litigation expenses and material
corporate transactions such as mergers, acquisitions and divestitures that were
not incorporated into the Company’s annual operating plan. If Volcano does not
achieve the Threshold Goal, the STIP will not be funded and Participants will
earn no bonus under the STIP. If Volcano achieves the Threshold Goal,
Participants will be initially credited with their Maximum Award, which will be
adjusted downward to the Actual Award as described below.
(e)    Determination of the Actual Award; Formula. Upon the funding of the STIP
and initial crediting of the Maximum Award, Volcano will determine the actual
award earned by each Participant (the “Actual Award”) by reducing the Maximum
Award based on (i) achievement against specific Company financial goals, as
reflected by the calculation of the Financial Corporate Result, (ii) achievement
against individual performance goals reflected by the calculation of the
Individual Result and (iii) any other additional factors deemed appropriate by
the Committee in its sole discretion.
Specifically, each Participant’s Actual Bonus under the STIP is reduced from the
Maximum Award based on the product of (1) the Participant’s Target Award,
multiplied by (2) the Financial Corporate Result, multiplied by (2) the
Participant’s Individual Result. The Financial Corporate Result is the sum of
the Revenue Result and the Operating Margin Result, each of which are weighted
equally at 50% of the Financial Corporate Result. The Financial Corporate
Result, Revenue Result and Operating Margin Result are each expressed as a
percentage not to exceed 160%.


(f)    Financial Corporate Result. If Volcano has achieved the Threshold Goal,
the Actual Award is determined by under the STIP formula approved by the
Committee (and excerpted below) based on Volcano’s achievement of both (1)
non-GAAP revenue (that is, GAAP revenue, adjusted in the same way as the
Threshold Goal) during the Performance Period (the “Revenue Result”); and (2)
non-GAAP operating margin (that is, GAAP operating margin, adjusted
automatically in the same way as non-GAAP revenue, that is, each of the factors
in Section 4(d)(1) through (9) above) during the Performance Period (the
“Operating Margin Result”). Volcano’s level of achievement of non-GAAP revenue
is determined by reference to the target for this performance measure as set
forth in the annual operating plan approved by Volcano’s Board of Directors at
the beginning of the 2014 fiscal year (the “Revenue Target”). Volcano’s level of
achievement of non-GAAP operating margin is determined by reference to the
target for this performance measure as set forth in the annual operating plan
approved by Volcano’s Board of Directors at the beginning of the 2014 fiscal
year (the “Operating Margin Target”).
(g)    Revenue Result. If the Revenue Result is less than 90% of the Revenue
Target, the Revenue Result will be deemed to be zero. If the Revenue Result is
at least 90% of the Revenue Target, 50% of the STIP will be initially funded at
the rate specified under the STIP formula approved by the Committee.
Notwithstanding the foregoing, Volcano may exercise negative discretion to
reduce the Revenue Result, in its sole discretion.
(h)    Operating Margin Result. If the Operating Margin Result is less than 54%
of the Operating Margin Target, the Operating Margin Result will be deemed to be
zero. If the operating margin result is at least 54% of the Operating Margin
Target, 50% of the STIP will be initially funded at the rate specified under the
STIP formula approved by the Committee. Notwithstanding the foregoing, Volcano
may exercise negative discretion to reduce the Operating Margin Result, in its
sole discretion.
(i)    Individual Result. The Committee, in consultation with Volcano’s Chief
Executive Officer (other than with respect to his own performance), determines
each Participant’s “Individual Result” multiplier (expressed as a percentage not
to exceed 200%), based on the Participant’s (i) achievement of individual KFS,
which are tied to Volcano’s KFS approved by the Committee in writing; and (ii)
the Participant’s contributions towards the achievement of the Financial
Corporate Result, in each case ((i) and (ii)) weighted in the Committee’s sole
discretion. Notwithstanding the foregoing, in no event will Any Participant’s
Actual Award exceed the Maximum Award.
(j)    Additional Adjustments to Actual Awards. The Committee may, in its sole
discretion, reduce a Participant’s Actual Award, based on any other factors that
it considers material.
5.    Administration.
(a)    Actual Awards earned are paid on an annual basis approximately 45 to 60
days after the end of the Performance Period, but in all cases in compliance
with the short term deferral exemption from Section 409A of the Code.
(b)    Volcano reserves the right to interpret and to make changes to or
withdraw the STIP at any time, subject to applicable legal requirements. All
terms and conditions of the STIP are subject to compliance with applicable law.
6.    Recoupment. Any amounts paid under the STIP will be subject to recoupment
in accordance with Volcano’s Incentive Compensation Recoupment Policy and any
additional clawback policy that Volcano is required to adopt pursuant to the
listing standards of any national securities exchange or association on which
Volcano’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other applicable law. No
recovery of compensation under a clawback policy will be an event giving rise to
a right to resign for “good reason” or “constructive termination” (or similar
term) under any plan of or agreement with Volcano.



1.    
 
 
 
 
 
 
 
  
886930 v2/SD
 